Order Filed March 13, 2020




                                          S
                                         In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas

                                     No. 05-16-00671-CV

ST. JOHN MISSIONARY BAPTIST CHURCH, SYMPHUEL ANDERSON,
        BEVERLY DAVIS AND PATRICIA MAYS, Appellants
                           V.
    MERLE FLAKES, ELOISE SQUARE, MARY JO EVANS, ANNIE
     KATHERINE WHITE, ELLA MAE ROLLINS, EDDIE ABNEY,
  GWEDOLYN BROWN, MARK HORTON, DAVID PAILIN, SR., DEE
           PATTERSON AND PENNY WHITE, Appellees

                  On Appeal from the 160th Judicial District Court
                               Dallas County, Texas
                       Trial Court Cause No. DC-15-04696

                                         ORDER
                       Before Justices Schenck, Carlyle1, and Evans

       This case has been remanded by the Texas Supreme Court and reinstated on

this Court’s docket. St. John’s Miss. Bap. Church v. Flakes, No. 18-0513, 2020 WL

593694 (Tex. Feb. 7, 2020). We ORDER appellant to file, within TWENTY DAYS

of the date of this order, an amended brief that may, but is not required to,

supplement or amend its brief so that any argument regarding the ecclesiastical-


   1
      The Honorable Justice Cory L. Carlyle succeeded the Honorable Justice Douglas S. Lang, a member
of the original panel on this appeal.
abstention doctrine is “properly presented,” with appropriate citations to “law and

authorities” and to the clerk’s record. See TEX. R. APP. P. 38.1(i); id. 38.9; Flakes,

2020 WL 593694; Horton v. Stovall, 591 S.W.3d 567 (Tex. 2019). We further

ORDER that, in the event appellants file an amended brief, appellees may, but are

not required, to file an amended brief no later than TWENTY DAYS thereafter. If

appellants fail to file an amended brief, the case will be submitted on appellants’

brief filed in this Court on February 21, 2017.




                                           /David Evans/
                                           DAVID EVANS
                                           JUSTICE




                                         –2–